       Case 2:18-cv-00345-SMJ   ECF No. 1   filed 11/02/18   PageID.1 Page 1 of 22




     PAUKERT AND TROPPMANN, PLLC
 1
     Breean L. Beggs, WSBA 20795
 2   Andrew S. Biviano, WSBA 38086
     Mary Elizabeth Dillon, WSBA 50727
 3
     522 W. Riverside Ave., Ste. 560
 4   Spokane, WA 99201
     (509) 232-7760
 5

 6

 7

 8
                  IN THE UNITED STATES DISTRICT COURT
 9
           IN AND FOR THE EASTERN DISTRICT OF WASHINGTON
10

11   VINCENT A. FIATTARONE, a single
12
     man, and BRADLEY T. SHRUM
     AND JAN SHARDELL SHRUM, a                     NO.
13   marital community,
                                                   COMPLAINT FOR DAMAGES
14
                      Plaintiffs,
15
          vs.
16

17   UNITED STATES OF AMERICA,
     UNITED STATES DEPARTMENT
18   OF DEFENSE, and UNITED STATES
19
     AIR FORCE,

20                    Defendants.
21

22        VINCENT A. FIATTARONE, BRADLEY T. SHRUM AND JAN
23
     SHARDELL SHRUM, by and through their attorneys, ANDREW S. BIVIANO,
24
     BREEAN L. BEGGS AND MARY ELIZABETH DILLON of PAUKERT &
25
                                                     PAUKERT & TROPPMANN, PLLC
                                                              Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 1                      522 W. Riverside, Suite 560
                                                             Spokane, WA 99201
                                                          Telephone (509) 232-7760
        Case 2:18-cv-00345-SMJ     ECF No. 1    filed 11/02/18   PageID.2 Page 2 of 22




     TROPPMANN, PLLC, and for claims against the Defendants, allege as follows in
 1

 2   accordance with the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-2680:
 3

 4                               I.     INTRODUCTION
 5
           1.1   For decades, Defendants utilized a firefighting compound at Fairchild
 6

 7   Air Force Base known as Aqueous Film Forming Foam (“AFFF”). AFFF contains
 8
     perfluorooctanesulfonic acid (“PFOS”) and related fluorochemicals that can
 9
     degrade to perfluorooctanoic acid (“PFOA”) or PFOS. These chemicals migrated
10

11
     into the groundwater surrounding Fairchild and caused widespread contamination

12   of public and private wells in the area.
13
           1.2   Plaintiff Fiattarone suffered financial losses when Defendants’ tortious
14
     contamination of his property and groundwater caused a contracted buyer to reverse
15

16   plans to purchase the property. He later sold the property for dramatically less than

17   the contracted price, after incurring legal and maintenance expenses due to the
18
     tortious contamination. Plaintiffs Bradley and Jan Shrum suffered financial losses
19
     when they were unable to sell the crops from their family farm, which had been
20

21   irrigated for decades with contaminated groundwater, and when the value of a rental
22   home on their property was reduced due to the contamination of its water well.
23

24

25
                                                         PAUKERT & TROPPMANN, PLLC
                                                                  Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 2                          522 W. Riverside, Suite 560
                                                                 Spokane, WA 99201
                                                              Telephone (509) 232-7760
       Case 2:18-cv-00345-SMJ      ECF No. 1   filed 11/02/18   PageID.3 Page 3 of 22




                                       II.   PARTIES
 1

 2        2.1      Plaintiff Vincent Fiattarone, a single man, is former resident of
 3
     Medical Lake, Washington who currently resides at 3303 North Lee Street,
 4
     Spokane, WA 99207, both of which are in the Eastern District of Washington.
 5

 6
          2.2      Plaintiffs Bradley and Jan Shrum, a marital community, reside at

 7   12711 West Medical Lake Road, Spokane, WA, 99224, which is in the Eastern
 8
     District of Washington.
 9
          2.3      Defendants United States of America, United States Department of
10

11   Defense and United States Air Force are Federal governmental entities susceptible

12   to suit pursuant to the Federal Tort Claims Act (FTCA).
13

14                         III. JURISDICTION AND VENUE

15        3.1      Personal and subject matter jurisdiction is proper in United States
16
     District Court pursuant to 28 U.S.C. §1346(b) and 28 U.S.C. § 1331 and § 1337.
17
          3.2      Venue is proper in the United States District Court for the Eastern
18

19   District of Washington because all acts complained of occurred in the Eastern
20
     District of Washington.
21
          3.3      Plaintiff Fiattarone filed an administrative tort claim on November
22

23
     3, 2017, in compliance with the FTCA. In a letter dated May 4, 2018, the Air Force

24   denied Plaintiff Fiattarone’s claim.
25
                                                        PAUKERT & TROPPMANN, PLLC
                                                                 Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 3                         522 W. Riverside, Suite 560
                                                                Spokane, WA 99201
                                                             Telephone (509) 232-7760
       Case 2:18-cv-00345-SMJ       ECF No. 1    filed 11/02/18   PageID.4 Page 4 of 22




           3.4     Plaintiffs Shrum filed an administrative tort claim on March 23,
 1

 2   2018. In a letter dated June 20, 2018, the Air Force denied Plaintiffs Bradley and
 3
     Jan Shrum’s claim.
 4
                                          IV. FACTS
 5

 6
           4.1     Fairchild Air Force Base (“Fairchild”) is located approximately

 7   twelve miles west of Spokane, Washington. It contains a firefighting training site
 8
     in current use, as well as several historical firefighting training sites.
 9
           4.2     The United States Air Force (“USAF”) has conducted firefighting
10

11   training exercises at Fairchild from the 1970’s to the present.

12         4.3     As part of firefighting training exercises, Fairchild, like many other
13
     U.S. military bases, has used Aqueous Film Forming Foam (“AFFF”) and other
14
     materials containing perfluorooctanesulfonic acid (“PFOS”) and related
15

16   fluorochemicals that can degrade to perfluorooctanoic acid (“PFOA”) or PFOS.
17         4.4     AFFF has been linked to the contamination of surface and
18
     groundwater with PFOA, PFOS and other perfluorinated chemicals (“PFC’s”)
19

20
     throughout the country.

21         4.5     The communities of Airway Heights and Medical Lake are nearby
22
     and downgradient of Fairchild and have widespread contamination in their water
23
     supplies as a consequence of AFFF used at Fairchild.
24

25
                                                           PAUKERT & TROPPMANN, PLLC
                                                                   Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 4                           522 W. Riverside, Suite 560
                                                                  Spokane, WA 99201
                                                               Telephone (509) 232-7760
       Case 2:18-cv-00345-SMJ     ECF No. 1   filed 11/02/18   PageID.5 Page 5 of 22




          4.6     Residents of the area surrounding Fairchild receive their potable
 1

 2   water either from private wells or from their municipal water provider.
 3
          4.7     PFOA and PFOS that originated and were released from Fairchild
 4
     have contaminated numerous private and public wells relied upon by the
 5

 6
     surrounding communities.

 7        4.8     PFOA and PFOS has been detected in levels exceeding the current
 8
     EPA Health Advisory Limit of 70 parts per trillion (ppt) in both municipal and
 9
     private wells that provide water to the surrounding area, including the well on
10

11   property adjacent to Plaintiff Fiattarone’s property and the wells on Plaintiffs

12   Shrum’s property.
13
          4.9     Investigations have concluded that the basis for this widespread
14
     contamination of the ground water is decades of use, storage, and disposal of
15

16   AFFF at Fairchild that contained PFOA and PFOS.
17        4.10    In or around April 2017, residents and homeowners were first made
18
     aware that the groundwater in the area was contaminated with PFC’s, including
19

20
     PFOA and PFOS, at hazardous levels, and were advised to seek alternate drinking

21   water supplies.
22
          4.11    Several studies and assessments conducted by HydroGeoLogic, Inc.
23
     (“HGL”), CH2M Hill (“CH2M”), the United States Air Force, the Environmental
24

25
                                                       PAUKERT & TROPPMANN, PLLC
                                                                Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 5                        522 W. Riverside, Suite 560
                                                               Spokane, WA 99201
                                                            Telephone (509) 232-7760
           Case 2:18-cv-00345-SMJ     ECF No. 1    filed 11/02/18   PageID.6 Page 6 of 22




         Protection Agency’s Office of Water (“EPAOW”), Amec Foster Wheeler
 1

 2       (“AFW”), and the Washington State Department of Ecology (“WSDE”) all
 3
         confirmed the existence of widespread PFC contamination of the groundwater
 4
         resources for the area surrounding Fairchild (“Areas of Investigation”).1
 5

 6
              4.12    Prior investigations by the USAF and WSDE also concluded that

 7       decades of use, storage, and disposal of AFFF at Fairchild caused the PFOA and
 8
         PFOS contamination of groundwater in the surrounding communities, including
 9
         contaminating the municipal water system and private wells serving Airway
10

11       Heights and Medical Lake.2

12            4.13    Defendants selected, purchased and utilized the AFFF at Fairchild,
13
         knowing that AFFF containing PFOA and/or PFOS presented an unreasonable
14
         risk to human health and the environment and was inherently dangerous.
15

16            4.14    Defendants also knew that PFOA and PFOS were highly soluble and
17       mobile in water, highly likely to contaminate water supplies and other sensitive
18
         receptors, were persistent in the environment, and would bio-accumulate in
19

20
         humans causing serious health effects.

21

22   1
       U.S. Air Force Engineering Center, Fairchild Air Force Base, Washington. Action
     Memorandum for a Time-Critical Removal Action Treatment of PFOS- and PFOA-
23   Contaminated Water In Residential Wells Near Fairchild Air Force Base, Washington. Oct
     2017.
24   2 Fairchild Air Force Base Washington. Fairchild AFB Washington Administrative Record File


25
     Number 219. Sep. 1989.
                                                             PAUKERT & TROPPMANN, PLLC
                                                                     Attorneys At Law
         COMPLAINT FOR DAMAGES • Page 6                         522 W. Riverside, Suite 560
                                                                    Spokane, WA 99201
                                                                 Telephone (509) 232-7760
       Case 2:18-cv-00345-SMJ     ECF No. 1    filed 11/02/18   PageID.7 Page 7 of 22




          4.15    The Defendants selected, purchased and utilized firefighting
 1

 2   products with knowledge that large quantities of AFFF, containing toxic PFC’s,
 3
     would need to be stored in fire suppressant systems and tanks at Fairchild.
 4
          4.16    Defendants did not exercise their Discretionary Function to consider
 5

 6
     safe means to select, utilize, store and mitigate these AFFFs, and took no action

 7   whatsoever to ensure that such systems and storage were used and maintained in
 8
     such a manner that dangerous chemicals would not be released into the air, soil,
 9
     and groundwater.
10

11        4.17    Defendants’ contamination of the groundwater in the Fairchild

12   vicinity violated numerous Federal and state laws and contravened express Air
13
     Force policies and Executive Orders, including but not limited to: Air Force Policy
14
     Directive 32-70; The Clean Water Act, 33 U.S.C. § 1251 (1972); Federal Facilities
15

16   Pollution Control, 33 U.S.C. § 1323 (1972); Exec. Order No. 11258, 3 C.F.R. 357
17   (1965); Wash. Rev. Code § 7.48.010; Wash. Rev. Code § 70.54.010; and Wash.
18
     Rev. Code § 90.48.010 et seq.
19

20
          4.18    The Defendants failed in their duty to warn property owners, users,

21   bystanders, and sensitive receptors of the inherently dangerous properties of their
22
     AFFF, nor is there any record known to Plaintiffs that the Defendants considered
23
     such warnings and used their discretion to refrain from providing them.
24

25
                                                        PAUKERT & TROPPMANN, PLLC
                                                                 Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 7                         522 W. Riverside, Suite 560
                                                                Spokane, WA 99201
                                                             Telephone (509) 232-7760
       Case 2:18-cv-00345-SMJ      ECF No. 1    filed 11/02/18   PageID.8 Page 8 of 22




          4.19     Mr. Fiattarone lived at 17911 West 12th Avenue, Medical Lake, WA
 1

 2   99022 from 2006 - 2015. Adjacent to his Medical Lake residence, was a five-acre
 3
     parcel of vacant land, Spokane County Parcel Number 15204.9049, which was
 4
     also owned by Mr. Fiattarone.
 5

 6
          4.20     Mr. Fiattarone entered into a thirty-six-month Lease with Option to

 7   Purchase for the aforementioned parcel on October 7, 2016 with one Analia
 8
     Podboj (the leasor/purchaser). Per this contract, rent for the property was $474.26
 9
     per month; the total purchase price contracted for the property was $74,999.
10

11        4.21     Ms. Podboj intended to construct a family home on the parcel and

12   had begun to arrange for a water well to be drilled, a septic system to be installed
13
     and electricity service to be connected to the property.
14
          4.22     On or about June 1, 2017, Ms. Podboj learned about the
15

16   PFOS/PFOA contamination in the area surrounding Fairchild from friends or
17   relatives who learned about it from the news media.
18
          4.23     When she learned about the widespread water contamination in the
19

20
     area, Ms. Podboj wanted to rescind her Lease with Option to Purchase agreement

21   with Plaintiff Fiattarone because she was afraid the water and/or soil in the subject
22
     parcel might be contaminated.
23
          4.24     On June 9, 2017, Plaintiff Fiattarone arranged, at his own expense,
24

25
                                                         PAUKERT & TROPPMANN, PLLC
                                                                  Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 8                          522 W. Riverside, Suite 560
                                                                 Spokane, WA 99201
                                                              Telephone (509) 232-7760
       Case 2:18-cv-00345-SMJ        ECF No. 1   filed 11/02/18   PageID.9 Page 9 of 22




     to have the well of a neighboring property tested for PFOS/PFOA in the hopes of
 1

 2   demonstrating to Ms. Podboj that the water under the subject property was not
 3
     contaminated. That test revealed that the water in neighboring property’s well had
 4
     levels of PFOS/PFOA far in excess of those declared safe by the Environmental
 5

 6
     Protection Agency.

 7        4.25        On June 24, 2017, Plaintiff Fiattarone arranged a second testing of
 8
     the neighboring well. That test revealed PFOS/PFOA levels even higher than the
 9
     June 9th test.
10

11        4.26        Alarmed by contaminant levels in the neighbor’s well and convinced

12   that the groundwater under the subject parcel was equally contaminated, Ms.
13
     Podboj ceased her monthly rental payments effective July 2, 2017 and requested
14
     to be released from the Lease/Purchase agreement.
15

16        4.27        On October 18, 2017, Ms. Podboj terminated the Lease with Option
17   to Purchase in writing.
18
          4.28        On March 26, 2018, after months of marketing the property using
19

20
     the services of a realtor, Mr. Fiattarone ultimately sold the parcel for $45,000, less

21   commission. This amount was $29,999 less than the price contracted with Ms.
22
     Podboj. Furthermore, the Podboj sale had been arranged without the services (and
23
     commission) of a realtor.
24

25
                                                          PAUKERT & TROPPMANN, PLLC
                                                                   Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 9                           522 W. Riverside, Suite 560
                                                                  Spokane, WA 99201
                                                               Telephone (509) 232-7760
      Case 2:18-cv-00345-SMJ     ECF No. 1   filed 11/02/18     PageID.10 Page 10 of 22




           4.29    In addition to the $29,999 reduction in the parcel’s value, Mr.
 1

 2   Fiattarone experienced an additional $14,823 in expense due to the contamination
 3
     of the parcel’s well with PFCs from Fairchild. These expenses included legal fees,
 4
     loss of rental income, realtor commission, and water testing in an amount to be
 5

 6
     proven at trial.

 7         4.30    Mr. Fiattarone experienced a minimum financial loss of $44,822 due
 8
     to the contamination of the area water supplies with PFCs released into the
 9
     groundwater by Fairchild.
10

11         4.31    Plaintiffs Bradley and Jan Shrum own a residential property with

12   acreage at South 2024 Hayden Road, Airway Heights.
13
           4.32    The home on the Hayden Road property is occupied by the Shrum’s
14
     son and his family.
15

16         4.33    The Hayden Road property consists of two county parcels with a
17   total of 16.82 acres.
18
           4.34    Mr. and Mrs. Shrum, aided by their son and daughter-in-law, farm
19

20
     various types of wheat and hay for human consumption on the Hayden Road

21   property. They have farmed the property since 1982.
22
           4.35    Farming the Hayden Road parcel has been an important piece of the
23
     Shrum family income for thirty years.
24

25
                                                       PAUKERT & TROPPMANN, PLLC
                                                                   Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 10                          522 W. Riverside, Suite 560
                                                                  Spokane, WA 99201
                                                               Telephone (509) 232-7760
      Case 2:18-cv-00345-SMJ      ECF No. 1    filed 11/02/18     PageID.11 Page 11 of 22




           4.36    The well that supplies the home and vegetable garden on the Hayden
 1

 2   Road property was tested and found to be contaminated with levels of
 3
     PFOS/PFOA far in excess of those declared safe by the Environmental Protection
 4
     Agency.
 5

 6
           4.37    The family has abandoned the vegetable garden due to built-up

 7   contamination of the soil and the potential for uptake of contamination into the
 8
     garden produce.
 9
           4.38    The Hayden Road property has an additional well that supplies
10

11   water to irrigate the crops on the property. It was tested and found to be

12   contaminated with levels of PFOS/PFOA far in excess of those declared safe by
13
     the Environmental Protection Agency.
14
           4.39    The Air Force has contracted with Mr. and Mrs. Shrum to provide a
15

16   filtration system for the domestic well on the Hayden Road property. The system
17   has been installed and is running. A sample of the filtered water was collected in
18
     October 2018, but at the time of this filing the results were not available, and the
19

20
     family is still not permitted to drink the water.

21         4.40    The Air Force has declined to mitigate the contamination of the well
22
     that irrigates the crops.
23
           4.41    If the filtration system does not successfully eliminate the
24

25
                                                         PAUKERT & TROPPMANN, PLLC
                                                                     Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 11                            522 W. Riverside, Suite 560
                                                                    Spokane, WA 99201
                                                                 Telephone (509) 232-7760
      Case 2:18-cv-00345-SMJ      ECF No. 1      filed 11/02/18     PageID.12 Page 12 of 22




     contaminants from the water, the Air Force intends to hook the property up to the
 1

 2   Airway Heights municipal water supply. If this occurs, the Shrums and any future
 3
     owner of the property will pay in perpetuity a minimum of $100 per month (more
 4
     in the summer months) for water, rather than the $30 per month it currently costs
 5

 6
     to maintain the well and pump.

 7        4.42     The maximum water flow for the filtration system is ten gallons per
 8
     minute. The Hayden Road domestic well previously enjoyed a water flow of thirty
 9
     gallons per minute. Residents of the property will be required to stagger their
10

11   water use in perpetuity due to this diminution of flow.

12        4.43     PFOS and PFOA have the potential to accumulate in the soil and
13
     eventually cause a cascading crop failure.
14
          4.44     In 2017, for the first time in thirty years of farming the subject
15

16   property, the Shrums experienced a massive crop failure. Their yield was fifty-
17   five percent less than the yield in 2016.
18
          4.45     The Shrums did not plant a crop in 2018 due to the likelihood that
19

20
     the crop would fail again due to the contaminated soil.

21        4.46     The Shrums further did not plant a crop in 2018 after local grain
22
     distributors informed them that they would not purchase their crops or seeds as
23
     they would likely be contaminated with PFOS/PFOA.
24

25
                                                           PAUKERT & TROPPMANN, PLLC
                                                                       Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 12                              522 W. Riverside, Suite 560
                                                                      Spokane, WA 99201
                                                                   Telephone (509) 232-7760
      Case 2:18-cv-00345-SMJ     ECF No. 1   filed 11/02/18     PageID.13 Page 13 of 22




          4.47     The Shrums further did not plant a crop in 2018 after learning that
 1

 2   their Federal Crop Insurance carrier would not insure their crops if they are
 3
     irrigated with contaminated water.
 4
          4.48     The Shrums will not be able to plant a crop in future years, unless
 5

 6
     and until a way is found to purify the irrigation water and soil from the elevated

 7   levels PFOS and PFOA they currently contain, because there is no buyer for crops
 8
     grown using contaminated soil and water.
 9
          4.49     Mr. and Mrs. Shrum are incurring ongoing costs for leaving the
10

11   Hayden Road land fallow: the required active weed control requires labor, wear

12   and tear on equipment, diesel fuel and herbicides. The weed control expense will
13
     be required in perpetuity, barring development of a means to purify the land and
14
     the irrigation water.
15

16        4.50     Mr. and Mrs. Shrum are potentially liable for back taxes on their
17   fallow land because the Hayden Road property is designated as an “Open Space.”
18
     The Open Space designation requires that the land be used to generate income,
19

20
     which they are unable to do because of the contamination.

21        4.51     Mr. and Mrs. Shrum are liable for the cost of a new pivot sprinkler
22
     package they had recently purchased for the now-fallow property. Without income
23
     from crops raised on the property, they are having to find other sources to repay
24

25
                                                       PAUKERT & TROPPMANN, PLLC
                                                                   Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 13                          522 W. Riverside, Suite 560
                                                                  Spokane, WA 99201
                                                               Telephone (509) 232-7760
      Case 2:18-cv-00345-SMJ     ECF No. 1    filed 11/02/18     PageID.14 Page 14 of 22




     the cost of the pivot.
 1

 2         4.52    Mr. and Mrs. Shrum are ineligible for an interim loan from the Farm
 3
     Service Administration to assist with their payments on the pivot sprinkler,
 4
     because their property would not pass the ecological portion of FSA’s loan
 5

 6
     approval process due to the PFOS/PFOA contamination of the water used in the

 7   system.
 8
           4.53    Mr. and Mrs. Shrum are in violation of their contract with Natural
 9
     Resources Conservation Services (“NRCS”), which assisted them with the
10

11   acquisition of the pivot sprinkler system. To obtain NRCS’ assistance with the

12   purchase, they were required to warrant that they would use the subject equipment
13
     to water the property for twenty-five years. Because they are unable to plant, they
14
     are unable to comply with this agreement.
15

16         4.54    Just prior to learning of the contamination of their groundwater, Mr.
17   and Mrs. Shrum had contracted with NRCS for purchase of a new pump for the
18
     irrigation well on the Hayden Road property.
19

20
           4.55    Mr. and Mrs. Shrum have been damaged in their ability to obtain

21   assistance in the future from NRCS because they revoked their commitment to
22
     purchase the new pump. Although NRCS released them from their commitment
23
     to purchase the pump because the water contamination rendered the pump
24

25
                                                        PAUKERT & TROPPMANN, PLLC
                                                                    Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 14                           522 W. Riverside, Suite 560
                                                                   Spokane, WA 99201
                                                                Telephone (509) 232-7760
      Case 2:18-cv-00345-SMJ       ECF No. 1   filed 11/02/18     PageID.15 Page 15 of 22




     unusable, an NRCS representative advised the Shrums that this revocation would
 1

 2   remain on record as breaking an agreement with them with a potential negative
 3
     effect on future dealings.
 4
                             V.     CLAIMS FOR DAMAGES
 5

 6
                                  FIRST CAUSE OF ACTION

 7
                                       NEGLIGENCE

 8        5.1    As operator of an Air Force base surrounded by farms and towns,
 9
     Defendants owed a duty to Plaintiff and to all persons who might be harmed by its
10
     actions to exercise due care in the selection, use and disposal of hazardous materials
11

12   such as firefighting products containing PFOS/PFOA.

13        5.2    Defendants knew or should have known that:
14
                 a.     Repeated, long-term deposits of firefighting foam onto the
15
     ground would readily migrate into the surrounding groundwater and into public and
16

17   private wells used for domestic and agricultural purposes;

18               b.     PFOS/PFOA accumulates in the bodies of humans and animals
19
     and causes devastating health outcomes;
20
                 c.     The contamination of the groundwater with PFOS/PFOA would
21

22   result in contamination of irrigated farmland;
23
                 d.     The contamination of the groundwater with PFOS/PFOA would
24
     result in lowered property values for affected homes and farms;
25
                                                         PAUKERT & TROPPMANN, PLLC
                                                                     Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 15                            522 W. Riverside, Suite 560
                                                                    Spokane, WA 99201
                                                                 Telephone (509) 232-7760
      Case 2:18-cv-00345-SMJ        ECF No. 1   filed 11/02/18     PageID.16 Page 16 of 22




                   e.    PFOS/PFOA exposure in areas served by contaminated
 1

 2   groundwater may be prevented only by obtaining an alternative water supply or
 3
     installing a robust filtration system which covers all water use, domestic, outside
 4
     and agricultural irrigation;
 5

 6
                   f.    PFOS/PFOA exposure in said areas contaminates soil, which has

 7   been irrigated with contaminated water, rendering it unfit for agriculture for an
 8
     unknown period of time; and
 9
                   g.    That property values in both towns and farms would be lowered
10

11   once potential buyers were on notice that the water and soil were contaminated.

12           5.3   Defendants breached their duty of care to Plaintiffs by:
13
                   a.    Failing to prevent PFOS/PFOA-containing substances from
14
     entering the groundwater in the area surrounding Fairchild Air Force Base;
15

16                 b.    Failing to inspect and/or test for the presence of PFOS/PFOA in
17   the wells, soil and agricultural products in the area surrounding Fairchild Air Force
18
     Base.
19

20
                   c.    Failing to timely and completely remediate the contamination of

21   the wells, soil and agricultural products in the area surrounding Fairchild Air Force
22
     Base;
23
                   d.    Failing to timely warn the public about the contamination of well
24

25
                                                          PAUKERT & TROPPMANN, PLLC
                                                                      Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 16                             522 W. Riverside, Suite 560
                                                                     Spokane, WA 99201
                                                                  Telephone (509) 232-7760
      Case 2:18-cv-00345-SMJ     ECF No. 1    filed 11/02/18     PageID.17 Page 17 of 22




     and soil in the area surrounding Fairchild Air Force Base.
 1

 2        5.4    As a direct and proximate result of Defendants’ negligence, Plaintiffs
 3
     suffered from the lowered value of their property in an amount to be proven at trial.
 4
                             SECOND CAUSE OF ACTION
 5
                                   PUBLIC NUISANCE
 6

 7
          5.5    Defendants selected, purchased, used and failed to properly dispose of

 8   firefighting foam containing PFOS/PFOA in a manner that created and perpetuated
 9
     a public nuisance that unreasonably endangers or injures the property, health, safety
10
     and comfort of the general public and Plaintiffs, causing inconvenience and
11

12   annoyance in violation of RCW 7.48.130.

13        5.6    Defendants’ intentional, negligent, and reckless acts and omissions
14
     have created widespread contamination of the well and soil of property surrounding
15
     Fairchild Air Force Base, including that owned by Plaintiffs, with PFOS/PFOA.
16

17        5.7    By their conduct, Defendants violated and continue to violate public

18   rights and rights of the community at large to a clean and unpolluted natural
19
     environment, to safe drinking water and agricultural soil, and to normally-sustained
20
     property values.
21

22        5.8    The contamination of wells and soils with PFOS/PFOA interferes with
23
     the public’s and Plaintiff’s use and/or enjoyment of their property in a way that an
24
     ordinary, reasonable person would find is a substantial inconvenience and
25
                                                        PAUKERT & TROPPMANN, PLLC
                                                                    Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 17                           522 W. Riverside, Suite 560
                                                                   Spokane, WA 99201
                                                                Telephone (509) 232-7760
      Case 2:18-cv-00345-SMJ     ECF No. 1    filed 11/02/18     PageID.18 Page 18 of 22




     annoyance.
 1

 2        5.9     Defendants knew, or in the exercise of reasonable care, should have
 3
     known, that the use and failure to properly dispose of PFOS/PFOA-containing
 4
     products on the Base would seriously and unreasonably interfere with the ordinary
 5

 6
     comfort, use and enjoyment of any property whose well and/or soil is contaminated

 7   by those products.
 8
          5.10 As a direct and proximate result of Defendants’ creation of a public
 9
     nuisance, Plaintiffs have suffered financial losses due to property damage caused
10

11   by Defendants’ contamination of the groundwater.

12        5.11 The harm suffered by Plaintiffs as a direct and proximate result of
13
     Defendants’ creation of a public nuisance is different from the type of harm suffered
14
     by the general public.
15

16
                               THIRD CAUSE OF ACTION
17
                                  PRIVATE NUISANCE
18
          5.12 Plaintiffs’ groundwater, well and soil have been contaminated with
19

20   PFOS/PFOA.

21        5.13 Defendants’ intentional, negligent, and reckless actions and omissions
22
     have contaminated Plaintiff’s property with PFOS/PFOA in violation of RCW
23
     7.48.130.
24

25
                                                        PAUKERT & TROPPMANN, PLLC
                                                                    Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 18                           522 W. Riverside, Suite 560
                                                                   Spokane, WA 99201
                                                                Telephone (509) 232-7760
      Case 2:18-cv-00345-SMJ        ECF No. 1   filed 11/02/18     PageID.19 Page 19 of 22




              5.14 The presence of PFOS/PFOA in the groundwater, well and soil
 1

 2   unreasonably interfered with Plaintiffs’ use, benefit, and enjoyment of their
 3
     property.
 4
              5.15 Defendants knew or, in the exercise of reasonable care, should have
 5

 6
     known that the use of PFOS/PFOA-containing products, and failure to prevent them

 7   from entering the surrounding groundwater, would seriously and unreasonably
 8
     interfere with the ordinary comfort, use and enjoyment of any property known or
 9
     suspected to be contaminated by these products.
10

11            5.16 As a direct and proximate result of Defendants’ creation of a private

12   nuisance, Plaintiffs have suffered financial losses in an amount to be determined at
13
     trial.
14
                                FOURTH CAUSE OF ACTION
15
                                           TRESPASS
16

17            5.17 Plaintiff Fiattarone is former owner and former actual possessor of real

18   property in the near vicinity of Fairchild. Plaintiffs Shrum currently own and
19
     actually possess real property in the near vicinity of Fairchild.
20
              5.18 Defendants’ selected, used and failed to prevent entry into the
21

22   groundwater of firefighting products containing PFOS/PFOA with the actual
23
     knowledge and/or substantial certainty that PFOS/PFOA-containing products
24
     would migrate into the nearby groundwater, causing property contamination.
25
                                                          PAUKERT & TROPPMANN, PLLC
                                                                      Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 19                             522 W. Riverside, Suite 560
                                                                     Spokane, WA 99201
                                                                  Telephone (509) 232-7760
      Case 2:18-cv-00345-SMJ         ECF No. 1    filed 11/02/18     PageID.20 Page 20 of 22




          5.19 Defendants          negligently,   recklessly       and/or      intentionally     used
 1

 2   PFOS/PFOA-containing products in a manner that caused PFOS/PFOA to enter
 3
     Plaintiffs’ groundwater and contaminate Plaintiffs’ groundwater, well and soil and
 4
     constitutes trespass to Plaintiffs’ property.
 5

 6
          5.20 As a direct and proximate result of this trespass, Plaintiffs have suffered

 7   financial loss due to property damage in an amount to be determined at trial.
 8

 9
                                         VI. DAMAGES

10        6.1    As a direct and proximate result of the facts as alleged herein, Plaintiff
11
     Fiattarone has suffered:
12

13                a)       Special Damages in an amount to be proven at trial, including

14   but not limited to:
                           i)     Reduced sale price for the subject parcel.
15

16                         ii)    Additional expenses and losses, including but not limited

17   to lost rental income, legal fees, water testing, realtor fees and others.
18
                 b)        General Damages in an amount to be proven at trial including
19
     but not limited to:
20

21                         i)     Emotional distress;
22
                           ii)    Loss of enjoyment of life; and
23
                           iii)   Other general damages in an amount to be proven at trial.
24

25
          6.2    As a direct and proximate result of the facts as alleged herein, Plaintiffs
                                                            PAUKERT & TROPPMANN, PLLC
                                                                        Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 20                               522 W. Riverside, Suite 560
                                                                       Spokane, WA 99201
                                                                    Telephone (509) 232-7760
      Case 2:18-cv-00345-SMJ         ECF No. 1   filed 11/02/18     PageID.21 Page 21 of 22




     Jan and Bradley Shrum have suffered:
 1

 2               a)        Special Damages in an amount to be proven at trial, including
 3
     but not limited to:
 4
                           i)     Reduced property value for the subject parcel.
 5

 6
                           ii)    Lost income due to 2017 crop failure.

 7                         iii)   Lost income due to inability to plant a 2018 crop.
 8
                           iv)    Lost income due to inability to plant crops in future years.
 9
                           v)     Loan payments on irrigation equipment purchased for the
10

11   subject property and rendered unusable by the inability to plant crops.

12                         vi)    Higher expenses for future purchases of farm equipment
13
     caused by their revocation of the purchase of the new pump from Natural Resources
14
     Conservation Services.
15

16                         vii)   Back taxes due to violation of the Open Spaces
17   designation on the subject property.
18
                           viii) Ongoing annual expenses for weed control on the fallow
19

20
     land.

21               b)        General Damages in an amount to be proven at trial, including
22
     but not limited to:
23
                           i)     Emotional distress;
24

25
                                                            PAUKERT & TROPPMANN, PLLC
                                                                       Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 21                              522 W. Riverside, Suite 560
                                                                      Spokane, WA 99201
                                                                   Telephone (509) 232-7760
     Case 2:18-cv-00345-SMJ    ECF No. 1    filed 11/02/18     PageID.22 Page 22 of 22




                     ii)    Loss of enjoyment of life; and
 1

 2                   iii)   Other general damages in an amount to be proven at trial.
 3
                             VII. PRAYER FOR RELIEF
 4

 5
         7.1   Special damages in an amount to be determined at trial;
 6

 7
         7.2   General damages in an amount to be determined at trial;

 8       7.3   Plaintiffs’ statutory attorney fees and costs; and
 9
         7.4   Such other and further relief as the court deems just and equitable.
10

11                                DATED November 2, 2018.
12

13                                PAUKERT & TROPPMANN, PLLC
                                  522 West Riverside Avenue, Suite 560
14
                                  Spokane, WA 99201
15                                Tel: 509-232-7760 Fax: 509-232-7762
16

17                                By: s/Breean L. Beggs, WSBA #20795
                                  BREEAN L. BEGGS, WSBA #20795
18

19
                                  By: s/Andrew S. Biviano, WSBA #38086
20                                ANDREW S. BIVIANO, WSBA #38086
21

22                                By: s/Mary Elizabeth Dillon, WSBA #50727
                                  MARY ELIZABETH DILLON, WSBA #50727
23

24                                Attorneys for Plaintiffs

25
                                                       PAUKERT & TROPPMANN, PLLC
                                                                  Attorneys At Law
     COMPLAINT FOR DAMAGES • Page 22                         522 W. Riverside, Suite 560
                                                                 Spokane, WA 99201
                                                              Telephone (509) 232-7760
